                    UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                         WESTERN DIVISION


                                                      MDL No. 2709
IN RE: DOLLAR GENERAL CORP. MOTOR OIL
MARKETING AND SALES PRACTICES LITIGATION              Master Case No.
                                                      16-02709-MD-W-GAF

THIS PLEADING RELATES TO:

ROBERT OREN V. DOLLAR GENERAL CORP., ET AL.;          Case No. 4:16-cv-00105
ROBERTO VEGA V. DOLGENCORP, LLC;                      Case No. 4:16-cv-00518
ALLEN BROWN V. DOLLAR CORP., ET AL.;                  Case No. 4:16-cv-00519
BRADFORD BARFOOT V. DOLGENCORP, LLC;                  Case No. 4:16-cv-00520
GERARDO SOLIS V. DOLLAR GENERAL CORP., ET AL.;        Case No. 4:16-cv-00521
NICHOLAS MEYER V. DOLLAR GENERAL CORP., ET AL.;       Case No. 4:16-cv-00522
JOHN FOPPE V. DOLLAR GENERAL CORP., ET AL.;           Case No. 4:16-cv-00523
JOHN MCCORMICK, III V. DOLGENCORP, LLC;               Case No. 4:16-cv-00524
BRUCE GOOEL V. DOLGENCORP, LLC;                       Case No. 4:16-cv-00525
SCOTT SHEEHY V. DOLLAR GENERAL CORP., ET AL.;         Case No. 4:16-cv-00526
JANINE HARVEY V. DOLLAR GENERAL CORP., ET AL.;        Case No. 4:16-cv-00528
WILLIAM FLINN V. DOLGENCORP, LLC;                     Case No. 4:16-cv-00529
KEVIN GADSON V. DOLGENCORP, LLC;                      Case No. 4:16-cv-00530
MIRIAM FRUHLING V. DOLLAR GENERAL CORP., ET AL.;      Case No. 4:16-cv-00531
ROBIN PREAS V. DOLLAR GENERAL CORP., ET AL.;          Case No. 4:16-cv-00533
JAMES TASCHNER V. DOLLAR GENERAL CORP., ET AL.;       Case No. 4:16-cv-00606
JASON WOOD, ET AL. V. DOLLAR GENERAL CORP., ET AL.;   Case No. 4:16-cv-00607
BRANDON RAAB V. DOLGENCORP, LLC;                      Case No. 4:16-cv-00868
SEIT ALLA V. DOLGENCORP, LLC                          Case No. 4:17-cv-00413


                PLAINTIFFS’ SUGGESTIONS IN SUPPORT OF
          PLAINTIFFS’ LIMITED MOTION FOR RECONSIDERATION
          OF DENIAL OF CLASS CERTIFICATION OF TEXAS CLAIMS




      Case 4:16-cv-00533-GAF Document 203 Filed 04/03/19 Page 1 of 12
I.       INTRODUCTION

         Plaintiffs, by and through undersigned counsel, pursuant to Federal Rule of Civil

Procedure 60(b), respectfully request that this Court reconsider its Order Granting in part and

Denying in part Plaintiffs’ Motion for Class Certification. Doc. # 228 (“Order”). Plaintiffs’

Motion is limited to that portion of the Order pertaining to the Court’s denial of certification of

the Texas Sub-Class sought in Plaintiffs’ Motion for Class Certification. Id. at 8 n.5. For all of

the reasons provided below, as well as those provided in Plaintiff Preas’ Rule 60(a) Motion to

Correct CM/ECF Case Caption and Vacate CM/ECF Termination, filed concurrently and

incorporated herein (“Mot. to Correct”), Plaintiffs’ Motion should be granted.

II.      RELEVANT PROCEDURAL HISTORY

         On December 23, 2015, former plaintiff Milton Cooke, Jr. filed suit in the Southern

District of Texas, seeking to represent a class of Texas consumers alleging Defendants’ sale and

marketing of motor oil violated Texas consumer protection laws. Cooke v. Dollar General Corp.,

No. 15-3680 (S.D. Tex. filed Dec. 23, 2015). On June 9, 2016, the case was transferred to this

Court by the Judicial Panel on Multidistrict Litigation and was assigned Case No. 4:16-cv-

00533.

         On July 15, 2016, this Court entered its Discovery Plan and Scheduling Order, which

stated, in relevant part:

         2. Consolidated Amended Complaint. Plaintiffs will file a consolidated
         amended complaint within 45 days from the date of this Order. Defendants are
         entitled to file a motion to dismiss…and this Court’s ruling on any such motions
         as to claims and parties in the consolidated amended complaint will apply with
         equal force to, and be dispositive of, the individual cases unless a party shows
         cause, upon the motion of any party, why the ruling should not apply…The
         consolidated amended complaint supersedes and replaces all previously-filed
         class action allegations from the individual complaints.

Discovery Plan and Scheduling Order. Doc. # 23 at 1-2 (emphasis added).

                                                1

         Case 4:16-cv-00533-GAF Document 203 Filed 04/03/19 Page 2 of 12
          On August 29, 2016, Plaintiffs submitted their Lead Counsel Report regarding allegations

of class representative recruitment. Doc. # 43. Therein, Plaintiffs noted that “Mr. Cooke has

agreed to the dismissal of his claim with prejudice…As discussed below with respect to the

[Consolidated Amended Complaint (“CAC”)], the Texas class of consumers has two new class

representatives and will continue to proceed as part of this MDL.” Id. at 13. Plaintiffs also noted

the following:

          As directed by the Court, Plaintiffs will be filing a [CAC] to supersede all prior
          complaints filed by Plaintiffs in this matter. With their CAC, Plaintiffs will do the
          following: Remove Mr. Cooke and his counsel Mr. Pace from this MDL.
          Separately, Plaintiffs will also dismiss with prejudice Mr. Cooke’s claims.
          Plaintiffs Robin Preas and Loretta Johnson are now serving as class
          representatives of a putative class of Texas consumers who previously purchased
          Defendants’ obsolete motor oil in their stores in Texas.

Id. at 23.

          The same day, Plaintiffs filed their CAC, substituting Plaintiffs Robin Preas and Loretta

Johnson1 for Mr. Cooke, and seeking to represent a Texas Sub-Class. Doc. # 44 at 96-98. The

following day (August 30, 2016), Cooke filed his Notice of Voluntary Dismissal wherein Mr.

Cooke dismissed “all of his claims” with prejudice. Doc. # 49 at 1 (emphasis added). Notably,

the Clerk’s office did not terminate the Texas case at that time.

          On August 3, 2017, the Court entered its Order on Defendants’ Motion to Dismiss. Doc.

# 117. Therein, the Court rejected Defendants’ argument that Plaintiffs Preas and Johnson were

not properly before the Court. Applying Rule 15(c)(3) and the Eighth Circuit’s Plubell decision,

the Court found, in relevant part:

          The original complaint from the Southern District of Texas proposes a class
          consisting of “[a]ll persons in the State of Texas who purchased Defendant’s DG-
          branded motor oil . . . for personal use and not for re-sale, since December
          2011.”…Plaintiffs alleged Preas and Johnson are members of this class…Further,

   1
       Loretta Johnson was dismissed as a plaintiff on October 4, 2018. Doc. #189.

                                                   2

          Case 4:16-cv-00533-GAF Document 203 Filed 04/03/19 Page 3 of 12
       as in Plubell, the allegations in the CAC are identical to the allegations originally
       advanced by Plaintiff Cooke. Accordingly, the Court finds that Preas and
       Johnson’s claims relate back to the filing of the original complaint, and the Court
       retains subject matter jurisdiction over the Southern District of Texas plaintiffs.
       Preas and Johnson’s unjust enrichment and consumer protection act claims should
       not be dismissed for lack of subject matter jurisdiction.

Id. at 52 (citing Plubell v. Merck & Co., Inc., 434 F.3d 1070 (8th Cir. 2006)). Earlier in the

opinion, the Court noted that “[p]reviously, the Texas sub-class had been represented by

[Cooke]. However, after adding [Plaintiffs] Preas and Johnson to the suit, Cooke voluntarily

dismissed his claim with prejudice[.]” Id. at 51; see also id at 28 (“though Preas and Johnson

may be substituted for the previous plaintiff, they do not assume the facts particular to and

underlying his notice pleading”).

       On March 8, 2019, the Court entered a text-only “Order of Dismissal of plaintiff Milton

Cook, Jr. ONLY per Notice of Voluntary Dismissal.” Doc. # 224 (emphasis in original).2 That

same day, the Clerk entered the dismissal as to Cooke in the Texas case, but did not recognize

that Plaintiff Preas had been substituted in Cooke’s place by virtue of the superseding CAC and

terminated the Texas case in its entirety.

       On March 21, 2019, this Court partially granted class certification to all of Plaintiffs’

proposed state Sub-Classes except for Texas. In its Class Certification Order, the Court denied

certification to a putative Texas class of consumers, reasoning as follows:

       In Texas, Milton M. Cooke Jr.’s (16-0533-CV-W-GAF (Texas)) case was
       voluntarily dismissed…Michael Deck, another Texas plaintiff, was terminated
       from the case on March 3, 2016…Plaintiffs now name Robin Preas as
       representative of the Texas case… However, there has been no action taken by
       Plaintiffs to substitute Preas as a Plaintiff in the Texas member case. (See Docket
       Sheet). As such, there is currently no pending member case that could be
       remanded to Texas. Because there is no member case that can be remanded to


  2
     This appears to have been directed to the Clerk’s office in an effort to update the CM/ECF
system to recognize Plaintiff Cooke’s dismissal.

                                                 3

        Case 4:16-cv-00533-GAF Document 203 Filed 04/03/19 Page 4 of 12
         Texas, no statewide class can be certified for that state and Texas’ choice of law
         approach need not be considered by the Court.

Order at 8 n.5 (internal citations omitted). This appears to be the only basis for which

certification of the Texas Sub-Class was denied (though admittedly the Court did not proceed to

analyze the Texas Sub-Class under Rule 23).

III.     LAW AND ARGUMENT

         A.     Legal Standard

         The Federal Rules of Civil Procedure do not expressly allow motions for reconsideration.

However, under Rule 59(e), parties may move to “alter or amend a judgment” within 28 days

after judgment is entered. The “limited purpose [of Rule 59(e)] is to allow the trial court to

correct manifest errors of law or fact.” Sipp v. Astrue, 641 F.3d 975, 980 (8th Cir. 2011) (citation

omitted). Moreover, Rule 60(b) provides for relief “from a final judgment, order, or proceeding

for…(1) mistake, inadvertence, surprise, or excusable neglect;…(5)…it is based on an earlier

judgment that has been reversed or vacated…or (6) any other reason that justifies relief.” FED. R.

CIV. P. 60(b)(1), b(5), (b)(6). “A motion under Rule 60(b) must be made within a reasonable

time—and for [mistake, inadvertence, surprise, or excusable neglect] no more than a year after

the entry of the judgment or order or the date of the proceeding.” FED. R. CIV. P. 60(c).

According to the Eighth Circuit, motions to reconsider “are nothing more than Rule 60(b)

motions when directed at non-final orders.” Elder-Keep v. Aksamit, 460 F.3d 979, 984 (8th Cir.

2006).

         Further, “[a] district court has inherent authority to reconsider interlocutory orders” and

that such orders “are often reconsidered based on the practicality of the circumstances and

changes in an ever-evolving record.” Garrett v. Albright, No. 06-4137, 2008 WL 268993, at *2

n.2 (W.D. Mo. Jan. 30, 2008); see also Heubel Material Handling, Inc. v. Universal

                                                  4

         Case 4:16-cv-00533-GAF Document 203 Filed 04/03/19 Page 5 of 12
Underwriters Ins. Co., No. 10-102, 2011 WL 1458654, at *2 (W.D. Mo. Apr. 15, 2011). (“[t]he

Court…has greater discretion to grant a motion to reconsider an interlocutory order” than a

motion under Rules 59(e) or 60(b)). Consequently, the basis for the motion to reconsider is

irrelevant when, as in this case, a party seeks to correct manifest errors of fact or law.

         B.     The Court Should Reconsider its Denial of Certification of the Texas Sub-
                Class

         Plaintiffs, assuming Plaintiff Preas prevails on the Motion to Correct, seek relief in the

form of reconsideration pursuant to Rule 60(b)(5). Alternatively, independent of Plaintiff Preas’

Motion to Correct, Plaintiffs seek the same relief pursuant to Rules 60(b)(1), 60(b)(6), and/or

60(a).

                1.     Relief is warranted under Rule 60(b)(5)

         Rule 60(b)(5) provides in relevant part that “the court may relieve a party…from [an]

order [where] it is based on an earlier judgment that has been reversed or vacated[.]” FED. R.

CIV. P. 60(b)(5). “[A] decision is ‘based on’ a prior judgment when it is a necessary element of

the decision, giving rise, for example, to the cause of action or a successful defense.” Flowers v.

S. Regl. Phys. Services, Inc., 286 F.3d 798, 801 (5th Cir. 2002) (internal quotations omitted).

         Rule 60(b)(5) applies here. As explained more thoroughly in Plaintiff Preas’ Motion to

Correct, Plaintiff Preas was not added to the Texas case due to a clerical oversight, which

resulted in the entire Texas case being terminated (years after Plaintiff Cooke’s voluntary

dismissal). Assuming Plaintiff Preas prevails on the Motion to Correct, Plaintiff Preas will be

added as a named plaintiff in the Texas case and the March 8, 2019 ‘termination’ of the case by

the Clerk will be vacated. Thus, the Court’s basis for denying certification of the Texas class—

that “there is currently no pending member case that could be remanded to Texas”—was

predicated on the Texas case’s accidental termination.

                                                  5

         Case 4:16-cv-00533-GAF Document 203 Filed 04/03/19 Page 6 of 12
           Assuming that the termination of the Texas case is vacated, reconsideration of the Court’s

Certification Order (as it applies to the putative Texas Sub-Class) is warranted under Rule

60(b)(5) since it is based on a now-vacated order. Plaintiffs’ request for relief under Rule

60(b)(5) is “made within a reasonable time,” given the March 21, 2019 date of the Court’s

Certification Order. FED. R. CIV. P. 60(c)(1).

                  2.      Alternatively, relief is warranted under Rules 60(b)(1) and/or 60(b)(6)

           Alternatively, relief is warranted under Rule 60(b)(1) due to “mistake, inadvertence,

surprise, or excusable neglect” and/or Rule 60(b)(6) due to “any other reason that justifies

relief.”

           Rule 60(b)(1) provides for relief “from a final judgment, order, or proceeding

for…mistake, inadvertence, surprise, or excusable neglect[.]” FED. R. CIV. P. 60(b)(1). “A

motion under Rule 60(b) must be made within a reasonable time—and for [mistake,

inadvertence, surprise, or excusable neglect] no more than a year after the entry of the judgment

or order or the date of the proceeding.” FED. R. CIV. P. 60(c). Plaintiffs’ Rule 60(b)(1) request

for relief is timely, having been made within “a year after entry of the [March 21, 2019 Class

Certification] order[.]” FED. R. CIV. P. 60(c)(1). “In assessing whether conduct is excusable,

several factors must be taken into account, including: (1) the danger of prejudice to the non-

moving party; (2) the length of the delay and its potential impact on judicial proceedings; (3)

whether the movant acted in good faith; and (4) the reason for the delay, including whether it

was within the reasonable control of the movant. These four…factors do not carry equal weight;

the reason for delay is a key factor in the analysis.” In re Guidant Corp. Implantable

Defibrillators Products Liab. Litig., 496 F.3d 863, 866 (8th Cir. 2007).

           All of these factors weigh in favor of Plaintiffs. First, Defendants will suffer no prejudice.



                                                     6

           Case 4:16-cv-00533-GAF Document 203 Filed 04/03/19 Page 7 of 12
Defendants treated Plaintiff Preas as a plaintiff throughout the litigation, took her deposition, and

served discovery. The parties have also fully briefed Plaintiff Preas’ claims with respect to class

certification. Second, the potential impact of this relief is minimal. The parties have already

fully briefed the viability of the Texas case claims, and the Court has issued an Opinion with

reasoning equally applicable to the claims Plaintiff Preas sought certified. Third, Plaintiffs acted

in good faith. As noted in their Lead Counsel Report, filed before the CAC was filed, Plaintiffs

always intended to substitute Plaintiffs Preas and Johnson for plaintiff Cooke. Plaintiffs

reasonably interpreted the Court’s Motion to Dismiss Order as finding that this had indeed

occurred. Fourth, the reason for Plaintiffs’ delay in seeking to correct the case caption was due to

their understanding that the proper substitution had already occurred. Further, given the

sweeping nature of ‘superseding’ consolidated amended complaints, Plaintiffs were not aware

that updating the CM/ECF dockets of the “merged” individual cases was required. Also, the

Clerk did not ‘terminate’ the Texas case until years after the Cooke voluntary dismissal. All four

of these factors weigh in Plaintiffs’ favor.

       Alternatively, Plaintiffs’ requested relief is warranted under Rule 60(b)(6), which

provides for relief “from a final judgment, order, or proceeding for…any other reason that

justifies relief.” FED. R. CIV. P. 60(b)(6). Under Rule 60(b)(6), “relief is only available ‘where

exceptional circumstances have denied the moving party a full and fair opportunity to litigate his

claim and have prevented the moving party from receiving adequate redress.’” Holmes v. U.S.,

898 F.3d 785, 792 (8th Cir. 2018) (quoting Harley v. Zoesch, 413 F.3d 866, 871 (8th Cir. 2005)).

       Here, Plaintiff Preas, who participated extensively in discovery—as well as an entire

class of Texas consumers—were (presumably) denied certification of their claims because of

what amounted to be a technical aspect of the Court CM/ECF system. Coupled with this is the



                                                 7

        Case 4:16-cv-00533-GAF Document 203 Filed 04/03/19 Page 8 of 12
fact that the Clerk mistakenly did not terminate the Texas case until years after Cooke’s

Voluntary Dismissal, further enforcing Plaintiffs beliefs that substitution had properly occurred.

Plaintiffs’ request for relief under Rule 60(b)(6) is “made within a reasonable time[.]” Id.

         Plaintiffs’ requested relief should be granted.

                3.      Alternatively, relief is warranted under Rule 60(a)

         Alternatively, relief is warranted under Rule 60(a). Rule 60(a) provides that “[t]he court

may correct a clerical mistake or a mistake arising from oversight or omission whenever one is

found in a judgment, order, or other part of the record.” FED. R. CIV. P. 60(a). “Although the rule

usually applies to errors by the court or clerk, it may also be used to correct mistakes by the

parties.” Alpern v. UtiliCorp United, Inc., 84 F.3d 1525, 1538-39 (8th Cir. 1996) (citing Pattiz v.

Schwartz, 386 F.2d 300, 303 (8th Cir. 1968)). “Under Rule 60(a) a court may correct a judgment

so as to reflect what was understood, intended and agreed upon by the parties and the court.”

Kocher v. Dow Chem. Co., 132 F.3d 1225, 1229 (8th Cir. 1997) (quotations omitted). Rule 60(a)

“permits only a correction for the purpose of reflecting accurately a decision that the court

actually made.” Id. (quotations omitted).

         Plaintiff Preas was properly substituted in the Texas case. As explained by the Supreme

Court:

         Parties may elect to file a “master complaint” and a corresponding “consolidated
         answer,” which supersede prior individual pleadings. In such a case, the transferee
         court may treat the master pleadings as merging the discrete actions for the
         duration of the MDL pretrial proceedings. No merger occurs, however, when “the
         master complaint is not meant to be a pleading with legal effect but only an
         administrative summary of the claims brought by all the plaintiffs.”

Gelboim v. Bank of Am. Corp., 135 S. Ct. 897, 905 (2015) (quoting In re Refrigerant

Compressors Antitrust Litigation, 731 F.3d 586, 590-592 (6th Cir. 2013)).

         Here, there is no question that the CAC is a ‘superseding’ complaint rather than an

                                                   8

         Case 4:16-cv-00533-GAF Document 203 Filed 04/03/19 Page 9 of 12
‘administrative summary,’ as evidenced not only by the language in the Scheduling Order but by

the motion to dismiss briefing directed at the CAC. As noted by one court:

       Here, whether it was expressly stated or not, the consolidated complaint is a
       superseding complaint with its own legal effect; merger has occurred. Evidence of
       this comes from the fact that the parties have now fully briefed Rule 12(b)
       motions to dismiss portions of the consolidated complaint without any objection
       as to the propriety of such motions (i.e., Rule 12(b) motions are improper when
       dealing with an “administrative” consolidated complaint).

In re Fluidmaster, Inc., 149 F. Supp. 3d 940, 948 (N.D. Ill. 2016) (holding that superseding

consolidated class action complaint not only allowed plaintiffs to add new parties but new legal

theories and new previously unrepresented state sub-classes as well).

       Accordingly, complying with this Court’s directive that new cases should not be filed

directly into the MDL, Plaintiffs’ addition of Preas and Johnson to the CAC was merely a

substitution of plaintiff Cooke (who had not yet dismissed his claims at the time the CAC was

filed) in the Texas case. Because the CAC is a “superseding” complaint, Plaintiffs properly

substituted Plaintiffs Preas and Johnson for plaintiff Cooke by including them in the CAC. As

noted above, this Court appears to have recognized as much in its Motion to Dismiss Order.

       Since Plaintiff Preas is a party in the Texas case, the fact that she did not appear on the

Texas case’s CM/ECF docket is merely a “clerical mistake or a mistake arising from oversight or

omission whenever one is found in a judgment, order, or other part of the record.” FED. R. CIV. P.

60(a). See, e.g., Lee v. Joseph E. Seagram & Sons, Inc., 592 F.2d 39, 42 (2d Cir. 1979) (“the

failure of the clerk to make this automatically mandated addition of a mechanically ascertainable

amount of interest was a mere ministerial oversight remediable as a clerical error under Rule

60(a)”). At no point did this Court order the Texas case dismissed. Rather, it directed the Clerk

to enter an “Order of Dismissal of plaintiff Milton Cook, Jr. ONLY[.]” Doc. #224. The

‘termination’ of the Texas case, therefore, occurred solely because its case caption had not been

                                                9

       Case 4:16-cv-00533-GAF Document 203 Filed 04/03/19 Page 10 of 12
updated in accordance with the CAC (and arguably this Court’s Motion to Dismiss Order), a

technical oversight.3 Plaintiffs’ requested relief under Rule 60(a) should be granted.

        C.      The Texas Sub-Class Meets the Requirements for Certification, and the
                Court’s Reasoning with Respect to the Other State Sub-Classes Applies
                Equally to Texas

        The Texas Sub-Class meets the requirements for certification, and the reasoning in this

Court’s Certification Order regarding the other state Sub-Classes applies equally to the putative

Texas Sub-Class. Since the denial of certification of the Texas class appears to be due solely to

the ‘lack of a member case’ issue, Plaintiffs will not repeat here all of the arguments provided in

their Motion for Class Certification, and respectfully refer the Court to their briefing therein. See

Plaintiffs’ Motion for Class Certification, Doc. # 174 at 53-63, 65-66.

        It is clear from the Class Certification Order that the Court’s reasoning in certifying the

other state sub-classes would more than likely result in a certified Texas Sub-Class. See Order at

41 (regarding statewide unjust enrichment classes, “[t]he only variation in the analysis pertains to

numerosity”), 56 (predominance satisfied for statewide consumer protection classes even where

underlying statute has a reliance requirement due to uniformity of misrepresentations).

Accordingly, the Court should certify the Texas unjust enrichment and state consumer protection

Sub-Classes.

IV.     CONCLUSION

        For all of the aforementioned reasons, along with those provided in Plaintiff Preas’

Motion to Correct and Plaintiffs’ Motion for Class Certification, Plaintiffs’ Motion should be

granted in its entirety.

   3
     Admittedly, Plaintiffs did not take steps to alert the Clerk’s office of the substitution for the
purpose of updating the CM/ECF case caption in the Texas case. But this oversight was
technical, not legal, and does not change the fact that Plaintiff Preas was legally substituted as
the plaintiff in the Texas case at the time the Clerk ‘terminated’ it.

                                                 10

        Case 4:16-cv-00533-GAF Document 203 Filed 04/03/19 Page 11 of 12
Dated: April 3, 2019                            Respectfully submitted,

                                                 /s/ Kenneth B. McClain
                                                Kenneth B. McClain
                                                Kevin D. Stanley
                                                Colin W. McClain
                                                J’Nan C. Kimak
                                                Andrew K. Smith
                                                HUMPHREY FARRINGTON & MCCLAIN, P.C.
                                                221 West Lexington, Suite 400
                                                Independence, Missouri 64050
                                                Telephone: (816) 836-5050
                                                Facsimile: (816) 836-8966
                                                kbm@hfmlegal.com
                                                kds@hfmlegal.com
                                                cwm@hfmlegal.com
                                                jck@hfmlegal.com
                                                aks@hfmlegal.com
                                                Liaison Counsel for Plaintiffs

                                                and

                                                Allan Kanner
                                                Cynthia St. Amant
                                                KANNER & WHITELEY, LLC
                                                701 Camp Street
                                                New Orleans, LA 70130
                                                Tel: (504) 524-5777
                                                Fax: (504) 524-5763
                                                a.kanner@kanner-law.com
                                                c.stamant@kanner-law.com
                                                Lead Counsel for Plaintiffs


                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2019, I electronically transmitted the foregoing document

to the Clerk of the United States District Court using the CM/ECF system for filing and service

to all parties/counsel registered to received copies in this case.

                                                       /s/ Kenneth B. McClain
                                                       Kenneth B. McClain




                                                  11

        Case 4:16-cv-00533-GAF Document 203 Filed 04/03/19 Page 12 of 12
